122 F.3d 1072
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Bayron Orlando LEIVA-VILLATORO;  Rosa Liliana Artola-Leiva;Jose Carlos Leiva-Artola;  Joselyn Maria JoselynMaria De Los Angeles Leiva-Artola, Petitioners,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 97-70001.
United States Court of Appeals, Ninth Circuit.
Submitted August 25, 1997**Aug. 27, 1997.

1
On Petition for Review of an Order of the Board of Immigration Appeals.


2
Before:  SCHROEDER, FERNANDEZ and RYMER, Circuit Judges


3
MEMORANDUM*


4
Bayron Orlando Leiva-Villatoro, his wife and their children, natives and citizens of Guatemala, petition for review of the Board of Immigration Appeals' ("BIA") dismissal of their appeal of the immigration judge's decision finding them deportable as charged and denying their applications for asylum and withholding of deportation pursuant to 8 U.S.C. §§ 1158(a) and 1253(h).  We have jurisdiction pursuant to 8 U.S.C. § 1105a(a), and we deny the petition for review.


5
Leiva-Villatoro contends that substantial evidence does not support the BIA's finding that he failed to establish a well-founded fear of future persecution.  We disagree.


6
The evidence presented is not so compelling that a reasonable factfinder would have to conclude that Leiva-Villatoro had a well-founded fear of persecution on account of one of the grounds enumerated in 8 U.S.C. § 1101(a)(42)(A).  See Gutierrez-Centeno v. INS, 99 F.3d 1529, 1531 (9th Cir.1996).  First, Leiva-Villatoro himself was never arrested, detained, or physically harmed, see Mendez-Efrain v. INS, 813 F.2d 279, 283 (9th Cir.1987), and those family members who stayed in Guatemala remain unmolested, see Rodriguez-Rivera v. INS, 848 F.2d 998, 1006 (9th Cir.1988) (per curiam).  In addition, the evidence does not indicate that the burglary of petitioners' residence or the attempted kidnapping of Leiva-Villatoro's wife and children were motivated by political opinion.  See Sangha v. INS, 103 F.3d 1482, 1490-91 (9th Cir.1997).  Accordingly, we conclude that the BIA did not err.  See Gutierrez-Centeno, 99 F.3d at 1531.


7
Because Leiva-Villatoro failed to demonstrate a well-founded fear of persecution, he also failed to satisfy the higher standard of "clear probability of persecution" required for withholding of deportation.  See Acewicz v. INS, 984 F.2d 1056, 1062 (9th Cir.1993).


8
PETITION FOR REVIEW DENIED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate:for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3